Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that a different embodiment (figs. 39-44) of Kaiser ‘776 is now being relied upon for the rejection of independent claim 31 in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 includes the step of increasing the size of the first adjustable loop after said delivering (delivering the second bone anchor into the second bone hole as per claim 31) and then, after said increasing, decreasing the adjustable size of the first adjustable loop, which is not supported in the application as originally filed. The specification as originally filed discloses increasing and decreasing the size of the first adjustable loop after the first bone anchor is located in the first bone hole (also referred to as opening and closing the loop in the specification; see par. [0035], [0037], [0068] of spec. as filed 7/13/2020). However, there is no disclosure of increasing the adjustable size of the first adjustable loop after delivering the second bone anchor into a second bone hole. Claims 32 and 33 depend from claim 34 and are therefore also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 35, 37 and 38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaiser et al. (US 2009/0312776; “Kaiser ‘776”). Kaiser ‘776 discloses a method of tissue fixation comprising locating a first bone anchor (102) in a first bone hole (136) with a first adjustable suture construct (suture 146, which includes integrally formed passage 148; see fig. 39) extending down into the first bone hole  (fig. 40) and at least partially through the first bone anchor to couple the first adjustable suture construct to the first bone anchor, the first adjustable suture construct including a first suture with a first free end that extends longitudinally through a first longitudinal passage (148) in the first suture to form a first adjustable loop (loop on which 122/150 is placed in fig. 39), the first adjustable loop having an adjustable size (noting that pulling on free end of suture will change side of loop), wherein said locating leaves at least a first portion of the first adjustable loop outside the first bone hole (fig. 40). Kaiser ‘776 further discloses passing the first portion of the first adjustable loop at least partially through a second bone anchor (104/122/150; noting that reference number 104 is sometimes used to designate the soft tubular anchor in the figures and in par. [0077]) outside the first bone hole (e.g., during manufacture: see figs. 40, 41, wherein second bone anchor has already been put on loop) to seat the second bone anchor on the first adjustable loop and delivering the second bone anchor into a second bone hole (162) after said passing (figs. 43, 44). 
Regarding claim 35, the second bone anchor comprises a flexible tubular anchor (figs. 39-44; [0079])).
Regarding claims 37 and 38, following the delivering of the second bone anchor (104/122/150) into the second bone hole, the first portion of the first adjustable loop (on which anchor 104/122/150 is disposed) extends down into the second bone hole (see fig. 44), and the first adjustable loop at least spans a distance from the first bone hole to the second bone hole (see fig. 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser ‘776 in view of Kaiser et al. (US 2009/0082805; “Kaiser ‘805”). Kaiser ‘776 discloses the invention substantially as stated above, but does not expressly disclose that the passing of the first portion of the first adjustable loop at least partially through the tubular second anchor (to end up with structure shown in fig. 39) includes using a threading instrument as claimed. Kaiser ‘805 discloses that it is known to pass a loop (12) of a suture construct (10) through a tubular anchor (46) using a threading instrument (58) that extends longitudinally through at least a portion of the tubular anchor (46) to pull the first portion of the first adjustable loop at least partially through the flexible tubular anchor (see figs. 8a,8b; [0049]-[0050]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Kaiser ‘776 to include using a threading instrument extending longitudinally through at least apportion of the second anchor to pull the first portion of the first adjustable loop at least partially through the second anchor as taught by Kaiser ‘805 for the predictable result of facilitating easier loading of the anchor onto the loop.

Allowable Subject Matter
Claims 21-30 are allowed.
Claims 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 8/18/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771